Citation Nr: 0214272	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  01-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1945, from October 1950 to March 1952, and from October 1961 
to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  An unappealed March 1991 RO decision denied service 
connection for bilateral hearing loss.

2.  Evidence received since the March 1991 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The March 1991 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et seq.  (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2001).  The changes to 38 C.F.R. § 3.156(a) (defining new 
and material evidence) the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.

The record reflects that the veteran and his representative 
have been provided with a statement of the case and 
supplemental statement of the case informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, evidentiary development as 
provided by the VCAA, the evidence considered, and the 
reasons for the denial of the veteran's claim.  In essence, 
the matter of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A March 1991 RO decision denied service connection for 
bilateral hearing loss.  The veteran was notified of that 
decision and his appellate rights, but he did not initiate an 
appeal and that decision is now final.  

The evidence of record prior to the March 1991 RO decision 
included the veteran's service medical records and records 
relating to post service treatment which indicate that the 
veteran had been seen since 1982 for ringing in his ears and 
hearing loss.  The veteran's claim was denied by the March 
1991 RO decision on the basis that hearing loss was not shown 
to exist during service and the first evidence of hearing 
loss was in 1982.  

Subsequent to the March 1991 RO decision additional evidence 
has been submitted, including a November 1999 statement from 
Robert D. McClung, a private audiologist, and Grayson K. 
Rodgers, M.D., a private physician.  The statements reflect 
that the veteran's currently manifested hearing loss is 
consistent with noise exposure and Dr. Rodgers' statement 
associates the veteran's currently manifested hearing loss 
with the veteran's military exposure to aircraft noise as the 
primary causative source of the veteran's sensorineural 
hearing loss.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  With 
consideration of competent medical evidence now indicating 
that the veteran's currently manifested hearing loss is 
consistent with noise exposure and further indicating that 
currently manifested hearing loss is related to the veteran's 
noise exposure during active service, the Board concludes 
that the evidence is new because it provides a relationship 
between current hearing loss and active service and that it 
is material because it contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
currently manifested hearing loss.  Therefore, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss is granted.  To this extent only, the 
appeal is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

